Citation Nr: 1617144	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-33 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for multilevel degenerative disc disease with nerve impingement, cervical spine, rated as 10 percent disabling prior to December 27, 2012, and as 20 percent disabling from December 27, 2012, forward.  

2.  Entitlement to an increased rating for bilateral pes planus with plantar fasciitis and hallux valgus, rated as noncompensable prior to December 27, 2012, and as 50 percent disabling from December 27, 2012, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1992 to September 1996 and from December 2002 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied entitlement to an increased (compensable) rating for the Veteran's foot disorder and denied entitlement to a rating in excess of 10 percent for his neck disorder.  

Thereafter, in a September 2013 rating decision the Veteran was assigned a 50 percent rating for his foot disorder and a 20 percent rating for his neck disorder, each effective from December 27, 2012, forward.  

In September 2013 and June 2015 rating decisions, the Veteran was also assigned separate 20 and 30 percent ratings for radiculopathy of the right upper extremity and left upper extremity, respectively.  He did not appeal these determinations.  


FINDINGS OF FACT

1.  Prior to December 27, 2012, the Veteran's cervical spine disability was manifested by spasms and some straightening of the normal cervical lordotic curve; at no time has it been manifested by forward flexion limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  

2.  Prior to December 27, 2012, the Veteran's bilateral foot disorder was moderate in degree and manifested by pain; at no time has it been manifested by objective evidence of marked deformity (pronation, abduction, etc.), indication of swelling on use, and/or characteristic callosities.  


CONCLUSIONS OF LAW

1.  Prior to December 27, 2012, the criteria for a 20 percent rating, but not higher, for multilevel degenerative disc disease with nerve impingement, cervical spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  From December 27, 2012, forward, the criteria for a disability rating in excess of 20 percent for multilevel degenerative disc disease with nerve impingement, cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).

3.  Prior to December 27, 2012, the criteria for a 10 percent rating, but not higher, for bilateral pes planus with plantar fasciitis and hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

4.  From December 27, 2012, forward, the criteria for a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis and hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A March 2010 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that could support entitlement to a higher rating, and also provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the duty to notify is satisfied.  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, VA examinations were performed in April 2010, September 2013, and May 2015 that include consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's neck condition since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Increased Rating Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509 (noting that "the relevant temporal focus" is on "the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim"); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2015).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Cervical spine disorder

The Veteran's neck condition has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243-5242, which pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, DCs 5235-5243.  The evaluation of IVDS will be discussed below.  Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. 

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.

See id.  The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine." 68 Fed. Reg. 51, 454, 51, 455 (August 27, 2003) (Supplementary Information).

For VA compensation purposes, normal forward flexion of the cervical spine is from 0 to 45 degrees, extension is from 0 to 45 degrees, left and right lateral flexion are from 0 to 45 degrees, and left and right lateral rotation are from 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, DC 5235-5243, Note (2).

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire cervical spine is fixed in flexion or extension."  Id., Note (5). Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.

An April 2010 VA examination revealed the Veteran complained of constant, aching pain in his neck with no radiation with flare-ups two to three times a month.  He had cervical spine range of motion of flexion to 35 degrees and extension to 45 degrees.  His right lateral flexion was to 25 degrees and his left lateral flexion was to 35 degrees.  His right and left lateral rotation was zero to 35 degrees.  All major muscle groups were noted to be at normal strength and there was no sensory deficit in either upper extremity.  There was no loss of function with use due to pain, fatigue, weakness, lack of endurance or incoordination.  There also was no spasm, tenderness, swelling, heat, or redness noted.  X-rays of the cervical spine revealed some straightening of the normal cervical lordotic curve.

Treatment records from the Veteran's private chiropractor from January 2011 reveal that the Veteran was evaluated for neck pain.  His range of motion measurements were flexion to 30 degrees with pain noted, extension to 30 degrees, right lateral flexion to 25 degrees with pain noted, left lateral flexion to 20 degrees with pain noted, right lateral rotation to 60 degrees, and left lateral rotation to 55 degrees with pain noted.  Repetitive use testing was not performed.  Paravertebral spasm was noted at C2-C6.  Sensory and motor examination was normal.  The chiropractor stated that X-rays of the Veteran's cervical spine show degenerative disc and joint disease at C5 and C6.  He noted the Veteran's lordotic cervical spine was completely reversed, placing stress on the discs, joints, and musculature compounding the degenerative process.  He also indicated that there was fixation, or loss of joint mobility, at C4 and C1.

An August 2011 VA outpatient treatment record showed that the Veteran complained of constant neck pain.  He denied any radicular pain.  He had full forward flexion of the cervical spine with no significant tenderness.  

A September 2013 VA examination revealed that the Veteran reported continued treatment from his private chiropractor and he also reported experiencing increased pain with prolonged desk and computer work.  The Veteran further reported having difficulty driving, noting that he could not effectively rotate his neck.  At the time of the examination, the Veteran was prescribed Flexeril and tramadol.  His range of motion measurements were flexion to 20 degrees with painful motion at 15 degrees, extension to 20 degrees with painful motion at 10 degrees, right lateral flexion to 20 degrees with painful motion at 10 degrees, left lateral flexion to 20 degrees with painful motion at 10 degrees, right lateral rotation to 40 degrees with painful motion at 25, and left lateral rotation to 40 degrees with painful motion at 25.  The combined range of motion was 160 degrees.  After repetitive testing, forward flexion was 20 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 40 degrees.  Functionally, the Veteran had impairment of the cervical spine including incoordination, impaired ability to execute skilled movement smoothly, reported pain on movement, and disturbance of locomotion.  The examiner also noted guarding or muscle spasm of the cervical spine but it was not severe enough to result in abnormal gait or spinal contour.  There was no IVDS of the cervical spine noted.  The Veteran complained of pain in his left upper extremity; however, sensory and motor examination was normal and the examiner stated that there was no radiculopathy of the left upper extremity.

A May 2015 VA examination reveals that the Veteran reported an increase in symptoms.  He reported seeing his primary care provider and chiropractor regularly.  He also reported flare-ups of the cervical spine condition with heavy lifting, prolonged computer use, and driving.  His range of motion measurements, with pain noted, were flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 40 degrees.  After repetitive testing, forward flexion was 20 degrees, extension to 5 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 40 degrees.  The Veteran reported pain, lack of endurance, and incoordination.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, and that the examination was consistent with the Veteran's statements describing functional loss with repetitive use over time.  The Veteran also had guarding and muscle spasms but they did not result in abnormal gait or abnormal spinal contour.  Finally, there was no ankylosis noted.  

For the time period prior to December 27, 2012, the Board finds that a 20 percent rating is warranted for the Veteran's cervical spine disorder, in light of the findings of straightening of the normal cervical lordotic curve on VA examination in April 2010, in conjunction with the Veteran's complaints of pain and the notation of paravertebral spasm in January 2011.

However, a rating in excess of 20 percent is not warranted at any time during the entire appellate period as forward flexion of the cervical spine has not been shown to be limited to 15 degrees or less and favorable ankylosis of the cervical spine has not been shown.  While the Veteran's chiropractor reported in January 2011 that there was fixation, or loss of joint mobility, at C4 and C1, his finding is afforded little probative weight as he also reported that the Veteran had forward flexion of the cervical spine to 30 degrees at that time.  At worst, flexion of the Veteran's cervical spine was limited to 20 degrees, as shown on VA examinations in September 2013 and May 2015.  The Veteran's forward flexion of the spine consistently exceeded 15 degrees, including after repetitive motion.  Although the September 2013 and May 2015 VA examination reports reflect that there was objective evidence of pain beginning at 15 degrees on forward flexion, the Veteran was nevertheless able to flex to 20 degrees on initial testing and after repetitive testing.  In order to assign a higher rating based on functional loss due to pain, the pain "must actually affect some aspect of 'the normal working movements of the body.'"  Mitchell, 25 Vet. App. at 43 (quoting § 4.40).  Thus, the September 2013 and May 2015 VA examination reports show forward flexion exceeding 15 degrees, even though pain began on initial testing at 15 degrees.  Thus, the criteria for a rating greater than 20 percent based on limitation of motion are not satisfied.  See 38 C.F.R. § 4.71a.  

The Veteran does not have additional disability of the cervical spine beyond that recorded on range of motion testing, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as on repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  In this regard, the VA examination reports consistently show that even after repetitive testing, range of motion of the cervical spine essentially remained the same.  Thus, the objective findings recorded in the VA examination reports show that the Veteran's neck symptoms do not affect its normal working movements beyond the limitations already recorded, and thus do not satisfy the criteria for a rating greater than 20 percent under the General Rating Formula based on limitation of motion.  See Mitchell, 25 Vet. App. at 42-43.

With regard to flare-ups, the Veteran has reported increased pain with certain activities, including prolonged desk work, prolonged driving, heavy lifting, and prolonged use of hand tools.  However, in order to warrant a higher rating, the flare-ups must last long enough and be severe enough that in effect the Veteran's range of motion is more limited than that recorded on testing.  As noted above, even after repetitive use testing the Veteran had 20 degrees of forward flexion, and he has not complained of or described a more limited degree of forward flexion.   Accordingly, the evidence weighs against a finding that flare-ups result in additional disability beyond the 20-percent rating already assigned based on range of motion.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that 'temporal considerations are important' when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1. The Board thus assigns great weight to the objective range-of-motion findings, which included repetitive testing, in the VA examination reports.

Because the Veteran has degenerative disc disease, DC 5243, which pertains to intervertebral disc syndrome applies.  See 38 C.F.R. § 4.71a.  Under DC 5243, IVDS is evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015). 38 C.F.R. § 4.71a, Note (6). 

Under the Formula for Rating IVDS, a 10-percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than two weeks during a twelve-month period; a 20-percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40-percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60-percent rating is warranted if the total duration is at least six weeks.  38 C.F.R. § 4.71a (DC 5243). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

As the evidence shows that the Veteran has not had a period of acute signs and symptoms of IVDS requiring bed rest prescribed by a physician and treatment by a physician during the pendency of this claim, a higher rating is not warranted under DC 5243.

The Board has considered DCs 5003 and 5010 due to the Veteran's cervical spine degenerative arthritis.  However, because a 20-percent rating is assigned for the cervical spine based on limitation of range of motion, a separate or higher rating under DC's 5010 and 5003, which pertain to traumatic and degenerative arthritis, is not available.  See 38 C.F.R. § 4.71a.  

In sum, the Board finds that a 20-percent rating, but not higher, based on limitation of motion of the cervical spine is warranted for the entire appellate period.  

As noted above, the Veteran was awarded a separate 20 percent rating for radiculopathy of the right upper extremity, effective from December 27, 2012, and a separate 30 percent rating for radiculopathy of the left upper extremity, effective from May 19, 2015.  There was no evidence of radiculopathy of the right upper extremity prior to December 27, 2012, or of the left upper extremity prior to May 19, 2015.  On VA examination in April 2010, the Veteran denied any radiation of pain and all major muscle groups were noted to be at normal strength and there was no sensory deficit in either upper extremity.  Treatment records from the Veteran's private chiropractor from January 2011 revealed normal sensory and motor findings.  An August 2011 VA outpatient treatment record showed that the Veteran denied any radicular pain.  The Veteran complained of pain in his left upper extremity on VA examination in September 2013; however, sensory and motor examination was normal and the examiner stated that there was no radiculopathy of the left upper extremity.  The Board assigns the most probative weight to the objective findings of the VA examiner recorded at the time of the examination.  In light of the above, separate ratings for a neurologic abnormality of the right upper extremity prior to December 27, 2012, and for a neurologic abnormality of the left upper extremity prior to May 19, 2015, are not warranted.  

The Board finds that an extraschedular rating is also not warranted.  A comparison of the Veteran's symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).  Specifically, the cervical spine disability is manifested by pain, neurological impairment, limitation of motion, and spasms.  These manifestations are contemplated by the current General Rating Formula under 38 U.S.C.A. § 4.71a (pain, including radiating pain, limited motion, spasms, and associated neurologic abnormalities with reference to appropriate diagnostic codes pertaining to such), DC 8510's and 8511 under 38 C.F.R. § 4.124a  (neurological manifestations affecting the upper and middle radicular groups), and sections 4.40, 4.45, and 4.59 of the regulations, which also contemplate functional impairment due to pain, weakness, instability, fatigability, and incoordination of the joint, including on daily use.  See DeLuca, 8 Vet. App. at 206-07. 

Although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for a wide range of functional impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2014) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  No examiner or treating clinician has indicated that the Veteran's cervical spine disability is exceptional or unusual.  

Accordingly, the first step of the inquiry is not satisfied.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, assignment of an extraschedular rating is not warranted.  See id.; 38 C.F.R. § 3.321(b). 


Bilateral foot disorder

Disabilities of the feet are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under DC 5276, a 50 percent is assigned for bilateral pronounced flatfoot characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, which is not improved by orthopedic shoes or appliances. Id. A 30 percent rating is assigned when these manifestations affect only one foot ('unilateral involvement).  A 30 percent rating is also assigned when there is bilateral severe flatfoot characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use that is accentuated, indication of swelling on use, and characteristic callosities.  A 20 percent rating is assigned when there is unilateral involvement of these manifestations.  A 10 percent rating is assigned for moderate flatfoot characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  A noncompensable rating is assigned for mild flatfoot with symptoms relieved by a built-up shoe or arch support.

From December 27, 2012 forward, the Veteran has been assigned a 50 percent rating for his bilateral foot disorder which the maximum rating assignable under 38 C.F.R. § 4.71a, DC 5276.  Prior to that time, his foot disorder was rated as noncompensable.  

In April and May 2010, VA treatment record show that the Veteran was treated for right foot pain with ambulation.  It was described as a constant ache at rest and as an intense, sharp pain in his heel on weight bearing.  There was no swelling of the feet.  There was pain to the plantar fascia midsubstance and proximal to the insertion of the medial tuberosity.  The Veteran was provided with custom orthotics in June 2010.

The Veteran was afforded a VA examination for his feet in April 2010.  He stated that inserts completely freed him of pain in the left foot; however, he had constant, sharp pain in his right heel with flare-ups three times a month for about 8 hours.  He stated that he was able to walk 1/2 mile.  The examiner noted right foot dorsiflexion to -10 degrees and plantar flexion to 45 degrees.  Inversion was 25 degrees and eversion was 15 degrees.  The left foot was able to extend to 0 degrees and plantar flex to 55 degrees. Inversion was 25 degrees and eversion 15 degrees.  There was no loss of joint function with use due to pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of any instability.  There was tenderness on deep pressure at the right heel but there was no swelling, heat, or redness noted.  No hallux valgus deformity was noted.  There were no callosities present and no unusual shoe wear was noted.  There were no vascular changes and the dorsalis pedal pulse was easily palpated.  The Veteran had no toe or claw foot deformity.  No hallux valgus deformity was noted.  Finally, the Achilles tendon alignment was normal.  X-rays of both the right and left foot taken during the examination revealed no evidence of any hallux valgus deformity but mild to moderate bilateral pes planus was present.  The examiner diagnosed the Veteran with right foot plantar fasciitis with pes planus and left foot pes planus. 

The foregoing medical evidence warrants a 10 percent rating, but no higher for the time period prior to December 27, 2012.  The mild to moderate bilateral pes planus shown on x-ray in conjunction with pain on use of the feet meets the criteria for a 10 percent rating.  

However, the Veteran is not entitled to a rating in excess of 10 percent prior to December 27, 2012.  His pes planus was described as only mild to moderate, as opposed to severe, and there was no objective evidence of a marked deformity.  Again, the April 2010 x-ray showed mild to moderate pes planus.  While the Veteran did report pain on manipulation and use, there was no indication of swelling on use of characteristic callosities.  The VA outpatient treatment records noted that there was no swelling of the feet.  Thus, the criteria for a 30 percent rating were not met or approximated.  See 38 C.F.R. § 4.7.  In the absence of more than moderate deformity, or additional functional impairment, a higher rating is not warranted under DC 5276.  See DeLuca, 8 Vet. App. at 206-07.

Referral for extraschedular consideration of the Veteran's bilateral foot disorder is not warranted . See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Diagnostic Code 5276 applies specifically to his disorder.  See 38 C.F.R. § 4.71a.  Moreover, the Veteran's symptoms of pain are contemplated by DC 5276 (which specifically mentions pain on use and manipulation of the feet) and sections 4.40, 4.45, and 4.59 of the regulations, which address functional impairment due to pain, weakness, fatigue, lack of endurance, and incoordination. Accordingly, a comparison of the Veteran's foot disorder with the schedular criteria does not show that either disability presents an exceptional or unusual disability picture.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Therefore, the evaluation of this disability will not be referred for extraschedular consideration.

Finally, as there is no evidence or assertion of unemployability related to the Veteran's neck and/or foot disability during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of entitlement to TDIU based on that disability). 


ORDER

Prior to December 27, 2012, entitlement to a 20 percent rating, but not higher, for multilevel degenerative disc disease with nerve impingement, cervical spine, is granted.

From December 27, 2012, forward, entitlement to a disability rating in excess of 20 percent for multilevel degenerative disc disease with nerve impingement, cervical spine, is denied.

Prior to December 27, 2012, entitlement to a 10 percent rating, but not higher, for bilateral pes planus with plantar fasciitis and hallux valgus is granted.

From December 27, 2012, forward, entitlement to a disability rating in excess of 50 percent for bilateral pes planus with plantar fasciitis and hallux valgus is denied.


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


